
	

114 HR 2026 IH: SUPPORT Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2026
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Turner (for himself and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To enhance the sexual assault prevention and response program of the Department of Defense.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Support Uniformed Patriots; Prevent Offenses and Restore Trust Act or the SUPPORT Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sexual assault prevention and response training for administrators and instructors of the
			 Reserve Officers’ Training Corps.
					Sec. 3. Strategy to prevent retaliation against members of the Armed Forces who report or intervene
			 on behalf of the victim in instances of sexual assault.
					Sec. 4. Department of Defense civilian employee access to Special Victims’ Counsel.
					Sec. 5. Improvements to Special Victims’ Counsel program.
					Sec. 6. Improved Department of Defense prevention and response to sexual assaults in which the
			 victim is a male member of the Armed Forces.
					Sec. 7. Additional guidance regarding the use of mental health records.
					Sec. 8. Improvements to the implementation of changes to the Uniform Code of Military Justice.
				
			2.Sexual assault prevention and response training for administrators and instructors of the Reserve
			 Officers’ Training Corps
 (a)Training and education requiredThe Secretary of a military department shall ensure that the commander of each unit of the Junior Reserve Officers’ Training Corps or Senior Reserve Officers’ Training Corps and all Professors of Military Science, senior military instructors, and civilian employees detailed, assigned, or employed as administrators and instructors of the Reserve Officers’ Training Corps receive regular sexual assault prevention and response training and education.
 (b)Availability of legal assistance and sexual assault prevention and response program servicesThe Secretary of a military department shall ensure that information regarding the availability of legal assistance and the services of the sexual assault prevention and response program of the Department of Defense is made available to the Reserve Officers’ Training Corps personnel referred to in subsection (a).
			3.Strategy to prevent retaliation against members of the Armed Forces who report or intervene on
			 behalf of the victim in instances of sexual assault
 (a)Strategy requiredThe Secretary of Defense shall establish a comprehensive strategy to prevent retaliation carried out by members of the Armed Forces against other members who report or otherwise intervene on behalf of the victim in instances of sexual assault.
 (b)ElementsThe comprehensive strategy required by subsection (a) shall include, at a minimum, the following: (1)Bystander intervention programs emphasizing the importance of guarding against such retaliation.
 (2)Department of Defense and military department policies and requirements to ensure protection from retaliation against victims of sexual assault and members who intervene on behalf of a victim.
 (3)Additional training for commanders on methods and procedures to combat attitudes and beliefs that lead to acts of retaliation by members.
 (c)Retaliation describedFor purposes of this section, the term retaliation has the meaning given that term in the regulations issued by the Secretary of Defense pursuant to section 1709(b)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 113 note) and shall include ostracism and other acts of maltreatment designated by the Secretary pursuant to subparagraph (B) of such section.
 (d)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on the comprehensive strategy required by subsection (a).
 4.Department of Defense civilian employee access to Special Victims’ CounselSection 1044(a) of title 10, United States Code, is amended by adding the following new paragraph:  (8)In any instance in which the victim of a sex-related offense is a Department of Defense civilian employee, the Secretary of Defense or the Secretary of a military department may waive the limitation outlined in paragraph (7) in order to permit the civilian employee to obtain the services of a Special Victims’ Counsel under section 1044e of this title..
		5.Improvements to Special Victims’ Counsel program
 (a)Qualifications and designationSection 1044e(d) of title 10, United States Code, is amended— (1)by inserting (1) before An individual;
 (2)by designating existing paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and (3)by adding at the end the following new paragraphs:
					
 (2)The Secretary of Defense shall direct the Secretary of each military department to implement additional selection criteria requiring that judge advocates have adequate criminal justice experience before they are assigned as Special Victims’ Counsel.
 (3)The Secretary of Defense shall develop a policy to standardize both the timeframe within which Special Victims’ Counsel receive training and the training that each Special Victims’ Counsel receives..
 (b)Administrative ResponsibilitySection 1044e(e) of title 10, United States Code, is amended by adding at the end the following new paragraphs:
				
 (3)The Secretary of Defense shall establish appropriate program performance measures and standards, including evaluating, monitoring, and reporting on the Special Victims’ Counsel programs, establishing guiding principles for the military departments, and ensuring centralized, standardized assessment of program effectiveness and client satisfaction.
 (4)The Secretary of Defense shall direct the Secretary of each military department to perform regular evaluations to ensure that Special Victims’ Counsel are assigned to locations that maximize the opportunity for face-to-face interactions between counsel and clients and to develop effective means by which a Special Victims’ Counsel may communicate with a client when face-to-face communication is not feasible..
			6.Improved Department of Defense prevention and response to sexual assaults in which the victim is a
			 male member of the Armed Forces
 (a)Revised trainingThe Secretary of Defense shall direct the Under Secretary of Defense for Personnel and Readiness, in collaboration with the Secretaries of the military services, to revise sexual assault prevention and response training to more comprehensively and directly address the incidence of male servicemembers being sexually assaulted and how certain behavior and activities—like hazing—can constitute a sexual assault.
 (b)Evaluation of differences in medical and mental health-Care needsThe Secretary of Defense shall direct the Assistant Secretary of Defense for Health Affairs, in collaboration with the services’ Surgeons General, to systematically evaluate the extent to which differences exist in the medical and mental health-care needs of male and female sexual assault victims, and the care regimen, if any, that will best meet those needs.
 (c)Improved data collection and useThe Secretary of Defense shall direct the Under Secretary of Defense for Personnel and Readiness, in collaboration with the Secretaries of the military services, to develop—
 (1)a plan for data-driven decisionmaking for male victim sexual assault prevention and response program efforts; and
 (2)clear goals with associated metrics to drive the changes needed to address sexual assaults of males.
 (d)Improved information to membersThe Secretary of Defense shall direct the Under Secretary of Defense for Personnel and Readiness, in collaboration with the Secretaries of the military services, to include information about the sexual victimization of males in communications to servicemembers that are used to raise awareness of sexual assault and the department’s efforts to prevent and respond to it.
 (e)Improved guidelines for providersThe Secretary of Defense shall direct the Assistant Secretary of Defense for Health Affairs should, in collaboration with the services’ Surgeons General, to develop and issue guidance for the department’s medical and mental health providers—and other personnel, as appropriate—based on the results of this evaluation that delineates these gender-specific distinctions and the care regimen that is recommended to most effectively meet those needs.
 7.Additional guidance regarding the use of mental health recordsThe Secretary of Defense shall establish and issue uniform guidance to ensure that mental health records are neither sought from a medical treatment facility by investigators or military justice practitioners nor acknowledged or released by medical treatment facility personnel until the production of such mental health records have been ordered by a military judge or Article 32 hearing officer.
 8.Improvements to the implementation of changes to the Uniform Code of Military JusticeThe Secretary of Defense shall examine the Department of Defense and interagency review process for implementing statutory changes to the Uniform Code of Military Justice and should explore options for streamlining these procedures. The Secretary shall adopt procedures that ensure that legal guidance is published as statutory changes to the Uniform Code of Military Justice are implemented.
		
